Title: [Diary entry: 21 March 1791]
From: Washington, George
To: 

Monday 21st. Left Philadelphia about 11 O’clock to make a tour through the Southern States. Reached Chester about 3 oclock—dined & lodged at Mr. Wythes—Roads exceedingly deep, heavy & cut in places by the Carriages which used them. In this tour I was accompanied by Majr. Jackson. My equipage & attendance consisted of a Chariet & four horses drove in hand—a light baggage Waggon & two horses—four Saddle horses besides a led one for myself—and five Servants including to wit my Valet de Chambre, two footmen, Coach man & Postilion.